MEMORANDUM ***
Lizett Amparo Zamora-Correa appeals her conviction for possession of marijuana with intent to distribute. See 21 U.S.C. § 841(a)(1). We affirm.
(1) Section 841(a)(1) is constitutional on its face. See United States v. Buckland, 289 F.3d 558, 562 (9th Cir.2002) (en banc), cert. denied, — U.S. —, 122 S.Ct. 2314, 152 L.Ed.2d 1067 (2002).
(2) Knowledge of the type and quantity of the drug involved is not an element of the offense. See United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002). Thus, the government need not plead and prove it. Id. Nor need the district court inform the defendant of that non-element when taking a plea. See Fed.R.Crim.P. 11(c)(1).
(3) Although the district court did not orally accept Zamora’s plea, it did do so in the minutes, and all persons in the courtroom knew that the plea was being accepted when Zamora was sentenced. There was no plain error, and, even if there were error, it certainly did not affect “ ‘the fairness, integrity or public reputation’ ” of the proceeding. United States v. Olano, 507 U.S. 725, 736, 113 S.Ct. 1770, 1779, 123 L.Ed.2d 508 (1993) (citation omitted); see also United States v. Vonn, — U.S. —, 122 S.Ct. 1043, 1046, 1054-55, 152 L.Ed.2d 90 (2002); United States v. Ma, 290 F.3d 1002, 1005 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.